Title: To Thomas Jefferson from Albert Gallatin, 25 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            25th Oct. 1802
          
          The certificate in the case of Daniel Cutter, is similar to what has usually been prepared when the expense is to be paid out of the contingent fund. The only form required is that you should annex the word “Approved” to the certificate & return it with your signature to this office—
          Respectfully Your obedt. Servt.
          
            Albert Gallatin
          
        